Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 16, 22, 24, 26, 32 recite: Claim 16: “process the received signals…”; Claim 22: “modulate an amplitude…”; Claim 24: “compare the received signals…”, “determine a measure…”; Claim 26: “processing the received signals”; Claim 32: “process the received signal…”. 
These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The step of comparing the signals, determining a measure, processing the received signals could encompass a user reading a data printout and making mental calculations or using pen and paper to quickly calculate value from the data. The addition of the “processor” of Claims 16, 22, 24, 26, 32 for executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from 
This judicial exception is not integrated into a practical application.  In particular, Claim 16, 22, 24, 26, 32 recite elements – a transmitting electrode to provide a signal, a receiving electrode for receiving signals, a memory, a transmitter to generate a first signal, a receiver to receive the signal, and the steps of generating, providing a signal or causing a signal to be provided. The gathering, generating, providing of data using the inertial sensor simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 16, 22, 24, 26, 32 recite a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, a transmitting electrode to provide a signal, a receiving electrode for receiving 
Regarding the dependent claims, the Examiner notes there are no additional elements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Applicant’s computer-implemented algorithm for determining a measure of a body impedance (claim 16, 24, 26, 32) lacks written description support. Applicant's specification states the rectangular output waveform generated from the received signals are then processed, such as by the processor 46, in order to determine a measure of the body impedance… the measure of the body impedance may be based upon the duty cycle of the rectangular output waveform (paragraph 0052) but fails to disclose the details of the algorithm necessary to determine a measure of a body impedance; a predefined relationship may be created between the duty cycle and impedance (paragraph 0048). Applicant has not provided any examples or guidance as to how the output waveform data or the duty cycle data allows for determination of a measure of a body impedance or how this defined relationship has been established. The specification does not disclose how the rectangular output waveform or the duty cycle is used to 
As noted in the MPEP Section 2161.01 “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983)”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16, 26, 32 recites a transmitting electrode, receiving electrode. It is not clear if the transmitting electrode is part of the apparatus or if it is merely part of an intended use for the apparatus. The metes and bounds of the structure of Claim 16, 26, 32 are unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19, 21-22, 26-27, 29, 31-33 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Arcot (US 20120172742)
Regarding claims 16-17, 19, 21-22, 26-27, 29, 31-33, Arcot discloses: 
16. An apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (abstract, paragraph 0050) cause the apparatus at least to: 

receive signals, responsive to the amplitude modulated signal, via a receiving electrode  that is configured to be applied to the body (paragraph 0047-0048, 0067) and to be remote from the transmitting electrode so as to be in wireless communication with the transmitting electrode via the body (paragraph 0079, 0081); and 
 process the received signals to determine a measure of a body impedance (paragraph 0068-0069).  
17.  An apparatus according to Claim 16 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to modulate an amplitude of a first signal in accordance with an amplitude modulation waveform to generate the amplitude modulated signal for which amplitude modulation is repeated at a predefined frequency (paragraph 0051, 0071).  
19. An apparatus according to Claim 17 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to compare the received signals to a threshold level (paragraph 0068-0070).  
21. An apparatus according to Claim 20 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to determine the measure of the body impedance based upon the duty cycle (paragraph 0054, 0071).  

26. A method comprising: 
causing an amplitude modulated signal to be provided to a transmitting electrode that is applied to a body such that the amplitude modulated signal is transmitted through the body (paragraph 0047-0048);
receiving signals, responsive to the amplitude modulated signal, via a receiving electrode that is applied to the body (paragraph 00447-0048) and is remote from the transmitting electrode so as to be in wireless communication with the transmitting electrode via the body (paragraph 0079, 0081); and 
processing the received signals to determine a measure of a body impedance (paragraph 0068-0069).  

29. A method according to Claim 27 further comprising comparing the received signals to a threshold level (paragraph 0068-0069).  
31. A method according to Claim 30 further comprising determining the measure of the body impedance based upon the duty cycle (paragraph 0054). 
32. A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instruction stored therein, the 5Docket No. NC103756-US-PCT Customer No. 73658 computer-executable program code instructions comprising program code instructions configured (abstract, paragraph 0050), upon execution, to: 
cause an amplitude modulated signal to be provided to a transmitting electrode that is applied to a body such that the amplitude modulated signal is transmitted through the body (paragraph 0047-0048); 
receive signals, responsive to the amplitude modulated signal, via a receiving electrode that is applied to the body (paragraph 0047-0048) and is remote from the transmitting electrode so as to be in wireless communication with the transmitting electrode (paragraph 0047-0048) via the body (paragraph 0079, 0081); and 
process the received signals to determine a measure of a body impedance (paragraph 0068-0069).  
33. A computer program product according to Claim 32 wherein the program code instructions are further configured, upon execution, to modulate an amplitude of a first signal in .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 18, 20, 23-25, 28, 30, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcot in view of Cory (US 20060085049)
Regarding claim 18, Arcot discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal to generate the amplitude modulated signal (paragraph 0051, 0071).  Arcot is silent regarding wherein the amplitude modulation waveform comprises a sawtooth envelope and sawtooth shape. Cory teaches wherein the amplitude modulation waveform comprises a sawtooth envelope, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal in accordance with the sawtooth envelope to generate the amplitude modulated signal having a sawtooth shape that repeats at the predefined frequency (paragraph 0150). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s amplitude modulation shapes by Cory’s amplitude modulation shapes which include a sawtooth envelope for the purpose of producing a waveform with a different amplitude, frequency and shape to determine the most optimal waveform shape for impedance measurement determinations.
Regarding claim 20, Arcot discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to generate an output waveform having the predefined frequency (paragraph 0076) based upon comparing the 3Docket No. NC103756-US-PCTCustomer No. 73658received signals to a threshold level (paragraph 0069), wherein the output waveform also has a duty cycle (paragraph 0054, 0071) that is indicative of the measure of the body impedance.  Arcot is silent regarding generating a rectangular output waveform. Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the 
Regarding claim 23, Arcot discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal to generate the amplitude modulated signal (paragraph 0051, 0071).  Arcot is silent regarding wherein the amplitude modulation waveform comprises a sawtooth envelope and sawtooth shape. Cory teaches wherein the amplitude modulation waveform comprises a sawtooth envelope, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal in accordance with the sawtooth envelope to generate the amplitude modulated signal having a sawtooth shape that repeats at the predefined frequency (paragraph 0150). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s amplitude modulation shapes by Cory’s amplitude modulation shapes which include a sawtooth envelope for the purpose of producing a waveform with a different amplitude, frequency and shape to determine the most optical waveform shape for impedance measurement determinations.
Regarding claim 24, Arcot discloses a receiver of a body impedance measurement apparatus, the receiver comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the receiver (130) at least to: 
Arcot is silent regarding generating a rectangular output waveform. Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the rectangular output waveform also has a duty cycle (paragraph 0146). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied. 
Regarding claim 25, Arcot discloses wherein the received signals are responsive to an amplitude modulated signal for which amplitude modulation is repeated at a predefined frequency, and wherein the output waveform also has the predefined frequency (paragraph 0076).  
Arcot is silent regarding a rectangular output waveform. Cory teaches generating a rectangular output waveform having a predefined frequency (paragraph 0146). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied. 

Regarding claim 30, Arcot further comprising generating a rectangular output waveform having the predefined frequency based upon the comparing, wherein the output waveform also has a duty cycle that is indicative of the measure of the body impedance. Arcot is silent regarding generating a rectangular output waveform. Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the rectangular output waveform also has a duty cycle (paragraph 0146-0147). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied. 

Regarding claim 35, Arcot discloses a computer program product according to Claim 33 wherein the program code instructions are further configured, upon execution, to: compare the received signals to a threshold level; generate a rectangular output waveform having the predefined frequency based upon the comparing, wherein the output waveform also has a duty cycle that is indicative of the measure of the body impedance; and determine the measure of the body impedance based upon the duty cycle (paragraph 0054). 
Arcot is silent regarding generating a rectangular output waveform. Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the rectangular output waveform also has a duty cycle (paragraph 0146-0147). Therefore, it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792